DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered. 
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application Number 16/841454 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments filed 08/10/2022 have been considered but are moot in view of a new ground of rejections.
Further, at page 2, Applicant argues that,
Additionally, the cited references fail to disclose or otherwise render obvious determining a category for any step, let alone “determine a category for the first sub-step of the video procedure.” Rakshit describes determining a “classification (e.g., smart television” of the identified object,” and subsequently retrieving information based on that object’s classification. See Rakshit, paragraph, [0030]. In this regard, Rakshit at length describes use of computer vision and object detection to identify objects and “content” of a video for classifying, which “are labels applied to content.” See Rakshit, paragraphs [0031]-[0036]. Rakshit remains entirely silent on “identify a video procedure corresponding to a task” at all, and in this regard does not—and indeed cannot—generate a category for any such task, the steps thereof, or any sub-step thereof, but rather relies only on classification of objects in video content itself.

In response, Examiner respectfully disagrees and submits that the classifications of objects appearing in a step of a video procedure is taken as a category of a step of a video procedure because when an object appearing in the step, we can say the step is about the object. Further, when steps of a video procedure taught by Liao as discussed in details below are used with the teachings of Rakshit, the proposed combination would result in a video procedure corresponding to a task being applied to generate a hypervideo.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2015/0153906 A1 – hereinafter Liao), Rakshit et al. (US 2020/0177960 A1 – hereinafter Rakshit) and Ryu (US 2012/0017239 A1 – hereinafter Ryu).
Regarding claim 1, Liao discloses a system, comprising: a processor ([0174]; Fig. 12 – processor(s) 1214); and a memory ([0174]; [0177]-[0178] – storage system 1224) that stores executable instructions ([0177]-[0178] – program instructions of software modules) that, when executed by the processor ([0178] – executed by processor(s) 1214), cause the processor to: identify a video procedure corresponding to an industrial task comprising a plurality of sub-steps (Fig. 6; [0092]; [0104] – a video procedure from a video source is identified as comprising a plurality of sub-steps, each sub-step is identified with a video segment); access first metadata related to a first sub-step of the plurality of sub-steps to determine media data related to the first sub-step of the video procedure ([0121] – identifying keywords or objects in the video segments of the sub-steps, or Fig. 5 – the step names or step description); generating a video for the industrial task ([0121] – providing the user with the video segments of the sub-steps).
Liao does not disclose the executable instructions that, when executed by the processor, cause the processor to: access first metadata related to the first sub-step of the plurality of sub-steps to determine a category for the first sub-step of the video procedure, the category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories; link, based on the category of the first sub-step of the video procedure, the first sub-step of the video procedure with at least a portion of a second video procedure to generate a hypervideo, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with completion of the first sub-step; and display the hypervideo via a display.
Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that stores executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: access first metadata related to a step of a video procedure to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – accessing descriptive information associated with what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., to determine a classification of the content, e.g. a smart television via labeling as further described in at least [0033]); link, based on the category of the step of the video procedure ([0013]; [0029]-[0036] – based on the identified classification), the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with completion of the step ([0041]-[0043] – determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo via a display ([0013]; [0041]-[0043] – displaying the hypervideo via a display comprising links to corresponding related content).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the video procedure of Rakshit into the system taught by Liao to further recommend documents related to a specific sub-step making it easier for the user to learn. 
However, Liao and Rakshit do not disclose the category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories.
Ryu discloses a category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories ([0018]; [0077]-[0079]; Fig. 9 - a category of each object may be determined by utilizing an object name dictionary in which a plurality of object names are stored for each category, by analyzing context of a part where the object name appears, wherein metadata are keywords that describe the objects).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ryu into the system taught by Liao and Rakshit to remove ambiguity in the category determination (Ryu: [0018]). With the incorporated feature from Ryu, the categories of the sub-steps are taken as the categories of objects appearing the video of the sub-steps.
Regarding claim 2, Liao also discloses the executable instructions cause the processor to: determine one or more objects in the first sub-step of the video procedure ([0121]); and generate the first metadata based on the one or more objects ([0121] – generating identifications of objects with segments).
Regarding claim 3, Rakshit also discloses the executable instructions cause the processor to: generate video procedure metadata for the video procedure based on the category for the first sub-step of the video procedure ([0013]; [0029]-[0036]).
Regarding claim 4, Liao also discloses the executable instructions cause the processor to: segment the video procedure to generate a segmented portion of the video procedure that is associated with the first sub-step of the video procedure (Fig. 6; [0092]; [0104] – segmenting the video procedure from a video source into sub-step video segments); and determine video procedure metadata based on an object detection process associated with the segmented portion of the video procedure ([0121] – identifying objects in the video segments of the sub-steps).
Regarding claim 5, Rakshit in view of Liao also discloses the executable instructions cause the processor to: link, based on the category for the first sub-step of the video procedure, the first sub-step of the video procedure with a document associated with the first sub-step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information” or installation document, and linking the related video content into a hypervideo - in view of Liao teaching the first sub-step of the video procedure); and display data related to the document as an interactive hypermedia element of the hypervideo via the display ([0040]; Figs. 4A-4B). 
The motivation for incorporating the teachings of Rakshit into the proposed system has been discussed in claim 1 above. 
Regarding claim 6, Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the first sub-step of the video procedure, the first sub-step of the video procedure with an audio recording associated with the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo  – in view of Liao teaching the first sub-step of the video procedure and the task as the industrial task as discussed in claim 1 above); and present the audio recording as an interactive hypermedia element of the hypervideo via a speaker ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019]). 
The motivation for incorporating the teachings of Rakshit into the proposed system has been discussed in claim 1 above.
Claim 9 is rejected for the same reason as discussed in claim 1 above.
Claim 10 is rejected for the same reason as discussed in claim 2 above.
Claim 11 is rejected for the same reason as discussed in claim 3 above.
Claim 12 is rejected for the same reason as discussed in claim 4 above.
Claim 13 is rejected for the same reason as discussed in claim 5 above.
Claim 14 is rejected for the same reason as discussed in claim 6 above.
Regarding claim 17, Liao discloses a system, comprising: a processor ([0174]; Fig. 12 – processor(s) 1214); and a memory ([0174]; [0177]-[0178] – storage system 1224) that stores executable instructions ([0177]-[0178] – program instructions of software modules) that, when executed by the processor ([0178] – executed by processor(s) 1214), cause the processor to: identify a video procedure corresponding to a task comprising a plurality of sub-steps (Fig. 6; [0092]; [0104] – a video procedure from a video source is identified as comprising a plurality of sub-steps, each sub-step is identified with a video segment); access first metadata related to a first sub-step of the plurality of sub-steps to determine media data related to the first sub-step of the video procedure ([0121] – identifying keywords or objects in the video segments of the sub-steps, or Fig. 5 – the step names or step description); generating a video for the industrial task ([0121] – providing the user with the video segments of the sub-steps).
Liao does not disclose the executable instructions that, when executed by the processor, cause the processor to: access first metadata related to the first sub-step of the plurality of sub-steps to determine a category for the first sub-step of the video procedure, the category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories; link, based on the first metadata of the first sub-step of the video procedure, the first sub-step of the video procedure with at least a portion of a second video procedure to generate a hypervideo, wherein the hypervideo is a video stream associated with completion of the first sub-step; and display the hypervideo via a display.
Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that stores executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: access first metadata related to a step of a video procedure for a task to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – accessing descriptive information associated with what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., to determine a classification of the content, e.g. a smart television via labeling as further described in at least [0033]); link, based on the first metadata related to the step of the video procedure ([0013]; [0029]-[0036] – based on the identified classification), the step of the video procedure with at least a portion of a second video procedure to generate a video stream associated with completion of the step ([0041]-[0043] – determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo via a display ([0013]; [0041]-[0043] – displaying the hypvervideo via a display comprising links to corresponding related content).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the video procedure of Rakshit into the system taught by Liao to further recommend documents related to a specific sub-step making it easier for the user to learn. 
However, Liao and Rakshit do not disclose the category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories.
Ryu discloses a category being determined by a category dictionary, wherein the category dictionary comprises a mapping of metadata to a plurality of categories ([0018]; [0077]-[0079]; Fig. 9 - a category of each object may be determined by utilizing an object name dictionary in which a plurality of object names are stored for each category, by analyzing context of a part where the object name appears, wherein metadata are keywords that describe the objects).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Ryu into the system taught by Liao and Rakshit to remove ambiguity in the category determination (Ryu: [0018]).
Regarding claim 21, Liao also discloses each of the plurality of sub-steps is associated with at least an object, and wherein the first sub-step of the video procedure is linked for a limited subset of the objects ([0121] - step I is associated with objects "car" and "hazard lights", step III with objects "jack", "chassis", "flat tire", step VIII with a "wrench" and so forth). Ryu also discloses each object is associated with a category ([0018]; [0077]-[0079]; Fig. 9 - a category of each object may be determined by utilizing an object name dictionary in which a plurality of object names are stored for each category, by analyzing context of a part where the object name appears, wherein metadata are keywords that describe the objects). 
The motivation for incorporating the teachings of Ryu into the system of Liao has been discussed in claim 1 above. 
Thus, the proposed combination of Liao and Ryu would comprise the feature of “the plurality of sub-steps are associated with a plurality of categories, and wherein the first sub-step of the video procedure is linked for a limited subset of the plurality of categories” when the categories of the sub-steps are taken as the categories of objects appearing in the sub-steps’ video.
Regarding claim 22, Rakshit in view of Liao and Ryu as discussed in claim 1 also discloses the system filters display of the hypervideo based on at least one particular category ([0013]; [0029]-[0036] – based on the identified classifications of objects which are considered as a categories of the sub-step where the objects appear). 
The motivation for incorporating the teachings of Rakshit into the system of Liao has been discussed in claim 1 above.
Regarding claim 23, Rakshit in view of Liao and Ryu as discussed in claim 1 also discloses the one or more interactive hypermedia elements comprise at least one branched video procedure that deviates from the video procedure ([0013]; [0041]-[0043] – links to corresponding related content which deviates from the current video procedure). 
The motivation for incorporating the teachings of Rakshit into the system of Liao has been discussed in claim 1 above.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, Rakshit, and Ryu as applied to claims 1-6, 9-14, 17, and 21-23 above, and further in view of Janakiraman et al. (US 2019/0186779 A1 – hereinafter Janakiraman).
Regarding claim 7, see the teachings of Liao, Rakshit, and Ryu as discussed in claim 1 above, in which Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the step of the video procedure, the step of the video procedure with data for the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Liao teaching the first sub-step of the video procedure and the task as the industrial task as discussed in claim 1 above); and display the data as an interactive hypermedia element of the hypervideo via the display ([0040]; Figs. 4A-4B). The motivation for incorporating the teachings of Rakshit into the proposed system has been discussed in claim 1 above.
Liao, Rakshit, and Ryu do not discloses the data as historical data associated with a work history for the step of the task.
Janakiraman also discloses data as historical data associated with a work history  and displaying the historical data associated with a work history ([0061] – displaying a checklist of completed tasks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Janakiraman above into the system taught by Liao, Rakshit, and Ryu to allow users to easily keep track of a completed task.
Claim 15 is rejected for the same reason as discussed in claim 7 above.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, Rakshit, and Ryu as applied to claims 1-6, 9-14, 17, and 21-23 above, and further in view of Bell et al. (US 2016/0028895 A1 – hereinafter Bell).
Regarding claim 8, see the teachings of Liao, Rakshit, and Ryu as discussed in claim 1 above. Liao, Rakshit, and Ryu do not disclose the executable instructions cause the processor to: initiate, based on the category for the step of the video procedure, a video conference with a computing device associated with an on-demand expert.
Bell discloses executable instructions cause a processor to: initiate, based on a determined topic ([0026] – identifying a topic), a video conference with a computing device associated with an on-demand expert ([0027]-[0029] – determining an expert based on the determined topic and initiating a conference call).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bell into the system taught by Liao, Rakshit, and Ryu so that the user can seek assistance from experts in solving a particular problem.
Claim 16 is rejected for the same reason as discussed in claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG Q DANG/Primary Examiner, Art Unit 2484